UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7156



BRUCE J. PAQUETTE,

                                           Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-96-437)


Submitted:   February 27, 1997            Decided:   March 11, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Bruce J. Paquette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

for lack of jurisdiction his successive petition filed under 28

U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death
Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

Paquette v. Angelone, No. CA-96-437 (E.D. Va. July 15, 1996).

Because the petition does not contain all essential materials, we

also deny Appellant's motion for this court to construe the peti-

tion as a petition for authorization to file a successive habeas
corpus petition and deny his motion for submission of new evidence.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                         DISMISSED




                                2